Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Tianyue Zhang on January 11, 2022.
In the claims: 
Claim 1:  in claim 1 DELETE: “and 18.51±0.2°” and INSERT: - -18.51±0.2°, 24.04°±0.2°, and 26.20°±0.2°- -.
Claim 2:  in claim 2 DELETE: “23.18°±0.2°, 24.04°±0.2° and 26.20°±0.2°” and INSERT: - - and 23.18°±0.2°- -.
Cancel claims 8-12.
DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/After Non-Final rejection, filed Sept. 27, 2021. In view of examiner amendments above, claims 1-7 are pending. Claims 8-12 are cancelled. 
Drawings
The drawing filed 9/27/2021 are accepted.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 5/27/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Rejections Withdrawn
The status for each rejection and/or objection in the previous Office Action is set out below.
1. The nonstatutory double patenting rejection of claims 1-7 over claim 12 of U.S. Patent No.10,414,718 is withdrawn in view of claim amendments to specify the X-ray powder diffraction spectrum and per arguments submitted by Applicants.  
Applicant's arguments that the claimed polymorph as dihydrochloride hydrate form with  distinct X-ray powder diffraction spectrum as claimed (Remarks page 6-7); were carefully considered and were found persuasive.
2.The  nonstatutory double patenting rejection of claims 1-7 over claim 1 of U.S. Patent No. 10,744,109 is withdrawn in view of claim amendments to specify the X-ray powder diffraction spectrum and per arguments submitted by Applicants were found persuasive.  
Allowable Subject Matter
Claims 1-7 are allowable. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The closest prior art is of the record, for example WO2017118375 July 13, 2017 (cited by Applicants in IDS)   which teaches compounds of formula (III).
The reference does not teach dihydrochloride hydrate crystalline form for compound of formula (I) with  distinct X-ray powder diffraction spectrum as claimed. Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed
invention and therefore, the claimed invention is deemed novel and unobvious over the
prior art.
Conclusion
In view of examiner amendment above, Claims 1-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622